Per Curiam:

The controverted question in this case was whether there was fraud in the execution of the contract for the sale of jewelry upon which plaintiffs relied. If the signature of defendant was procured by *838the fraud of the plaintiffs the former is not bound, although he failed to read the paper to which he attached his name. (Shook v. Manufacturing Co., ante, p. 301.) There is testimony tending to show that defendant’s signature was obtained by fraud; that he was induced to sign the paper by the fraudulent representations of plaintiffs to the effect that the paper contained the stipulations previously agreed upon, when in fact it did not. The testimony was sufficient to sustain the verdict of the jury, and hence the controversy is finally settled.
The judgment is affirmed.